Citation Nr: 0818009	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a total left hip 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1975 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was scheduled to appear at a hearing before the 
Board in Washington, D.C. in October 2006.  He did not appear 
for his hearing, and there is no indication that he has 
offered good cause for his failure to report.  Therefore, the 
veteran's request for a hearing is deemed to be withdrawn, 
and the Board will proceed with consideration of his appeal. 


FINDING OF FACT

There is no nexus between the veteran's current left hip 
disability and a disease or injury, including the hip pain, 
during service. 


CONCLUSION OF LAW

A left hip disability that necessitated a total left hip 
replacement was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided with preadjudication VCAA notice in 
an August 2005 letter.  This letter notified the veteran of 
the evidence required to substantiate his claim for service 
connection for a left hip disability.  It also notified the 
veteran of what evidence VA would obtain, what evidence he 
was expected to provide, and of the assistance VA could 
afford the veteran in obtaining this evidence.  Finally, the 
letter notified the veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the veteran.  

The veteran has not been provided with notification regarding 
the assignment of degrees of disability or effective dates.  
However, as the veteran's claim will be denied, neither a 
degree of disability nor an effective date will be assigned 
in this case.  Therefore, the failure to provide this 
notification cannot result in any possible harm to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has also met its duty to assist the veteran in the 
development of his claim.  All service medical records and VA 
records have been obtained.  In addition, all relevant 
private medical records have been obtained, and there is no 
indication that there are any outstanding records that are 
relevant to the veteran's claim.  The veteran has been 
afforded a VA examination and an appropriate opinion has been 
obtained.  Finally, the veteran failed to report for his 
hearing.  The Board may proceed with adjudication of the 
veteran's appeal.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The veteran contends that he developed a chronic left hip 
disability in service, and that this disability eventually 
resulted in the need for a total replacement of the left hip.  
He notes that he injured his left side of the body when he 
fell out of his bunk during basic training.  The veteran 
further notes that he was treated for left hip pain during 
service.  He argues that this was the first manifestation of 
the disability that resulted in his hip replacement. 

The veteran reports that he was seen for left hip pain on 
several occasions during service.  However, the service 
medical records show that he was seen on only one occasion, 
in November 1978, for left hip complaints.  Although earlier 
records note the veteran's fall from his bunk, the complaints 
were of back pain down his left leg; there were no reports of 
left hip disability, and the November 1978 examiner 
specifically noted that there had been no trauma to the left 
hip.  The diagnosis was of a muscle spasm of the left hip.  
There are no records to confirm that the veteran complained 
of additional left hip pain.  His discharge examination found 
that the left hip was normal, and he did not report a left 
hip problem on the medical history obtained at that time.  

While this record does satisfy the requirement for in-service 
disease or injury; the veteran's left hip pain was most 
likely an acute and transitory condition.  

The post service medical records are negative for complaints 
of left hip pain until more than 20 years after discharge.  
The veteran received extended treatment of his left leg 
following a gunshot wound in 1994, but a history of left hip 
problems was not reported in these records.  The veteran 
informed the May 2006 VA examiner that he did not seek post-
service treatment until 2002, after his hip began aching in 
2001.  This examiner, after a review of the veteran's medical 
records, opined that the veteran's current left hip 
disability was not related to service.  

The veteran has submitted a February 2006 opinion from his 
private doctor in support of his claim.  However, the Board 
finds that the May 2006 opinion is the more probative opinion 
in this case.  The February 2006 opinion is premised on the 
understanding that the veteran had numerous complaints of 
left hip pain in service.  Although the veteran is competent 
to state that he had left hip pain in service, his service 
medical records actually show that he had frequent treatment 
for back and not left hip pain; and, with the exception of a 
single date in 1978, did not report left hip complaints when 
given the opportunity to do so.  

Similarly, the veteran did not report left hip complaints or 
history of left hip disability, even when being treated for a 
gunshot wound of the left lower extremity in 1994.  The May 
2006 opinion shows that the veteran did not report a 
continuity of symptomatology between the episode of left hip 
pain in service and the demonstration of a current left hip 
disability decades later.  Instead he reported the onset of 
current symptoms long after service.  The February 2006 
opinion did not acknowledge this history or the fact that 
there was no treatment for a left hip disability until 
decades after service.  For these reasons the February 2006 
opinion is of lesser value than the May 2006 opinion that was 
based on an accurate history furnished by the veteran and 
documented in the record.  

Even if the February 2006 opinion was based on an accurate 
history, the examiner only acknowledges that it is 
conceivable for the veteran's avascular necrosis to have 
begun in service.  For the veteran to prevail the evidence 
must at least be in equipoise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The February 2006 opinion finds a mere 
possibility of a relationship, but does not express the 
requisite certainty for the veteran to prevail.  In essence 
the opinion is speculative.  Statements from doctors which 
are inconclusive as to the origin of a disease cannot fulfill 
the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).   

In contrast, the May 2006 VA examiner found that there was no 
relationship between the current disability and the 
complaints in service.  The VA examiner cited reasons in 
support of this opinion, including the X-ray evidence and the 
veteran's report of no additional symptoms until many years 
after discharge.  

The veteran believes that his current left hip disability is 
related to the hip pain he experienced during service, but as 
a lay person, he is not qualified to express a competent 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see Barr.  

Based on the lack of evidence of a left hip disability until 
many years after discharge and on the strength of the May 
2006 opinion, the Board finds that the preponderance of the 
evidence is against a nexus between the veteran's current 
left hip disability and active service.  That being the case, 
the preponderance of the evidence is against the claim and it 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a total left hip 
replacement is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


